                                                             ".«'S"gSg„
UNITED STATES DISTRICT COURT
                                                             * CFiM 17
EASTERN DISTRICT OF NEW YORK


BERNARD BELLONY,                               ^
                       Plaintiff,                                           ORDER
                                                                            18-CV-5127
         -against-

CITY OF NEW YORK, et al.,

                       Defendants.
                                               X

GLASSER, Senior United States District Judge:

         A sua sponte recommendationwas made by MagistrateJudge Tiscione that this action be

dismissed. In his Report in support of his recommendation, he has methodicallyrelated,

chronologically, every significant fact to which he applied the relevant law compellinghis

recommendation.


         The time withinwhich any objection to his Report should have been filed has expired and

no objection has been made. The recommendation is, therefore, adopted and this action is

dismissed.


         SO ORDERED.


Dated:          Brooklyn, New York
                June 17, 2019                                /s/
                                                           I. Leo Glasser
                                                           Senior United States District Judge
